DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, third paragraph, filed February 16, 2021, with respect to claims 7 and 11 have been fully considered and are persuasive.  The rejection of claims 7 and 11 under 35 U.S. C. § 112 has been withdrawn. 
Applicant's arguments filed February 16, 2021, with respect to claims 1, 2, 12, 14-16, 22 and 23 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
With regard to Applicant’s argument that the prior art of record, Azar (U.S. Patent Publication 2012/0092613) fails to teach or suggest an optical tap configured to “redirect a portion of vision light”, the examiner respectfully disagrees.  Azar teaches light enters the optical system (Figure 1, element 20) wherein a portion of the light enters a polarizing region (Figure 1, element 22), wherein light having a particular polarization is redirected from the retina (Figure 1, element 12) to the first detector (Figure 1, element 24), wherein the examiner has interpreted, using broadest reasonable interpretation, the redirected light as having an angle of redirection to be parallel to the incoming light (i.e., an angle of zero).  Nonetheless, the “tapped” light is directed away from the retina to the detector.
With regard to Applicant’s arguments that Azar fails to teach an image sensor and further mischaracterizes the examiner’s position that Azar teaches an image sensor.  It should be noted a detector {emphasis added} (Figure 1, element 24).  It appears as though Applicant is arguing the references individually, however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner has relied on Tian et al (U.S. Patent Publication 2012/0127422, of record) to cure any deficiencies of Azar as outlined below.
Therefore, the rejection of claims 1, 2, 12, 14-16, 22 and 23 are maintained and repeated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 14-16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Azar (U.S. Patent Publication 2012/0092613) in view of Tian et al (U.S. Patent Publication 2012/0127422).

With regard to dependent claim 2, Azar in view of Tian et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Azar teaches the vision comprises the foveal vision and the vision light comprises foveal 
With regard to dependent claim 12, Azar in view of Tian et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Azar teaches wherein the optical tap is positioned within the ophthalmic device to be offset from a center optical axis passing through a center of an iris of the eye when the ophthalmic device is mounted in or on the eye (Figure 3, element 24).
With regard to dependent claim 14, Azar in view of Tian et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Azar teaches wherein the optical tap is positioned optically behind the accommodating optic to provide closed loop feedback control over the accommodating optic (Figure 3, element 24 is positioned optically behind element 20).
With regard to dependent claim 15, Azar in view of Tian et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Azar teaches wherein the ophthalmic device comprises an intraocular lens (page 1, paragraph [0017]).
With regard to independent claim 16, although Azar teaches method of operation of an ophthalmic device (page 1, paragraph [0012]), the method comprising: receiving foveal vision light of an eye through an accommodating optic (Figure 3, element 20, light enters from right to left) having adjustable optical power (page 2, paragraph [0038], lines 7-10); redirecting a portion of the foveal vision light that passes through the accommodating optic as tapped light directed towards a sensor (light entering element 22 is then directed to detector element 24); generating data with the sensor in response to the tapped light, wherein the data is indicative of a focus of 
With regard to dependent claim 22, Azar in view of Tian et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, wherein Azar teaches wherein adjusting the adjustable optical power of the accommodating optic comprises closed loop feedback control over the accommodating optic (Figure 3).
With regard to dependent claim 23, Azar in view of Tian et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, wherein Azar teaches wherein the ophthalmic device comprises an intraocular lens or a contact lens (page 1, paragraph [0017]).

Allowable Subject Matter
Claims 3-11, 13 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for indicating allowable subject matter are as set forth in the Office Action mailed November 16, 2020.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
17 March 2021